                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

SECURITIES AND EXCHANGE                   §
COMMISSION,                               §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §
                                          §         No. 3:19-cv-575-C
WILLIAM NEIL “DOC” GALLAGHER,             §
GALLAGHER FINANCIAL GROUP,                §
INC., and W. NEIL GALLAGHER PhD           §
AGENCY, INC.,                             §
                                          §
      Defendants.                         §

          FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
               THE UNITED STATES MAGISTRATE JUDGE

      Cort Thomas, the court-appointed Receiver, has filed a Motion for Appointment

of Appraisers, Approval of Appraisals of Certain Real Property and Setting Hearing

Regarding Approval of Sale, see Dkt. No. 125 (the “Receiver’s Motion”), which Senior

United States District Judge Sam A. Cummings referred to the undersigned United

States magistrate judge under 28 U.S.C. § 636(b) and directed that the matter be set

for a hearing and that, upon the conclusion of the hearing, the undersigned enter his

Findings, Conclusions, and Recommendation, which will then be considered by Judge

Cummings, see Dkt. No. 126.

      The Receiver seeks to sell certain real property located at 504 S. First Avenue,

in Stephenville, Texas (the “Stephenville Property”) as described in the Receiver’s

Motion.


                                         -1-
                                       Background

      Pursuant to an Amended Order Appointing Appraisers, Approving Appraisals

of Certain Real Property and Setting Hearing Regarding Approval of Sale, see Dkt. No.

128 (the “Order”), the Court appointed the three appraisers identified by the Receiver

in the Receiver’s Motion as qualified disinterested persons for appraisal of the

Stephenville Property pursuant to 28 U.S.C. § 2001(b), see id.

      Pursuant to the Order, the Court accepted the appraisals of the Stephenville

Property from the Appraisers as required by 28 U.S.C. § 2001(b). See id. The

Appraisers appraised the value of the Stephenville Property at $99,500.00, $97,000.00,

and $96,000.00, with an average appraised value of $97,500.00. See Dkt. Nos. 125-2,

125-3, & 125-4.

      Pursuant to 28 U.S.C. § 2001(b), the Court set a hearing for March 9, 2020 at

9:30 a.m. to hear arguments and objections regarding the confirmation of the sale of

the Stephenville Property (the “Hearing”). See Dkt. No. 128.

      Pursuant to 28 U.S.C. § 2001(b), and as reflected in Exhibit 1 as admitted at the

Hearing, the Receiver published notice of the proposed sale of the Stephenville

Property and the Hearing in the Stephenville Empire Tribune.

      The notice invited anyone with a bona fide offer to purchase the Stephenville

Property for at least a ten percent increase over the price agreed to by the Receiver in

the sales contract included in the Receiver’s Motion and presented to the Court for

confirmation (the “Sales Contract”), see Dkt. No. 125-1, to present the offer to the

Receiver at or prior to the Hearing.

                                           -2-
      The Receiver did not receive prior to or at the Hearing any offers to purchase the

Stephenville Property that exceeded the price agreed to by the Receiver in the Sales

Contract.

                           Legal Standards & Analysis

      28 U.S.C. § 2001(b) provides:

              After a hearing, of which notice to all interested parties shall be
      given by publication or otherwise as the court directs, the court may order
      the sale of such realty or interest or any part thereof at private sale for
      cash or other consideration and upon such terms and conditions as the
      court approves, if it finds that the best interests of the estate will be
      conserved thereby. Before confirmation of any private sale, the court shall
      appoint three disinterested persons to appraise such property or different
      groups of three appraisers each to appraise properties of different classes
      or situated in different localities. No private sale shall be confirmed at a
      price less than two-thirds of the appraised value. Before confirmation of
      any private sale, the terms thereof shall be published in such newspaper
      or newspapers of general circulation as the court directs at least ten days
      before confirmation. The private sale shall not be confirmed if a bona fide
      offer is made, under conditions prescribed by the court, which guarantees
      at least a 10 per centum increase over the price offered in the private
      sale.

      Here, the Receiver has complied with each of Section 2001(b)’s requirements,

where:

•     the Court appointed three disinterested persons to appraise the Stephenville
      Property;
•     the Receiver’s agreement to sell the Stephenville Property for $99,500.00
      exceeds the average appraised value of the Stephenville Property;
•     the terms of the Sales Contract were published in a newspaper of general
      circulation at least ten days before confirmation; and
•     no bona fide offer has been made or received by the Receiver that exceeds the
      price agreed to which the Receiver agreed in the Sales Contract.

      The undersigned concludes that confirming the Receiver’s sale of the

Stephenville Property is in the best interest of the Receivership Estate and complies

                                          -3-
with 28 U.S.C. § 2001(b).

                                  Recommendation

      The Court should confirm the Receiver’s proposed sale of the Stephenville

Property pursuant to the Sales Contract and authorize the Receiver to execute a

special warranty deed and such other documents as may be required to sell and convey

the Stephenville Property for the sales price of $99,500.00 pursuant to the Sales

Contract.

      A copy of these findings, conclusions, and recommendation shall be served on all

parties in the manner provided by law. Any party who objects to any part of these

findings, conclusions, and recommendation must file specific written objections within

14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b).

In order to be specific, an objection must identify the specific finding or

recommendation to which objection is made, state the basis for the objection, and

specify the place in the magistrate judge’s findings, conclusions, and recommendation

where the disputed determination is found. An objection that merely incorporates by

reference or refers to the briefing before the magistrate judge is not specific. Failure

to file specific written objections will bar the aggrieved party from appealing the

factual findings and legal conclusions of the magistrate judge that are accepted or

adopted by the district court, except upon grounds of plain error. See Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).




                                           -4-
DATED: March 9, 2020



                       _________________________________________
                       DAVID L. HORAN
                       UNITED STATES MAGISTRATE JUDGE




                        -5-
